Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
December 20, 2012, by and between S&W SEED COMPANY, a Nevada corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 2, 2012, as amended from time to time ("Credit Agreement").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 4.9. (a) is hereby deleted in its entirety, and the following
substituted therefor:

"(a) (i) Working Capital not less than $9,000,000.00 as of December 31, 2012,
with "Working Capital" defined as the total of current assets minus total
current liabilities minus any outstanding under the Line of Credit classified as
a long term liability on the Borrower's financial statement, and (ii) Working
Capital not less than $9,000,000.00 at each fiscal quarter end beginning March
31, 2013, with "Working Capital" defined as total current assets minus any
account which represents an obligation of an account debtor located in a foreign
country minus total current liabilities minus any outstanding under the Line of
Credit classified as a long term liability on a Borrower's financial statement.

2. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

3. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

S&W SEED COMPANY

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By: Matthew K. Szot          
Matthew K. Szot,
Senior Vice President,
Chief Financial Officer

 

By: Brian C. Santos          
Brian C. Santos, Relationship Manager

 

 

 

 

--------------------------------------------------------------------------------

